Citation Nr: 1206455	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 30 percent for bilateral hearing loss prior to November 9, 2011, and to a rating in excess of 80 percent thereafter.

2.  Entitlement to consideration of an extraschedular rating for service-connected bilateral hearing loss.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to March 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, established service connection for bilateral hearing loss evaluated as 30 percent disabling, effective from March 23, 2009.  The Veteran appealed, contending that a higher rating was warranted.  He did not disagree with the effective date assigned for the establishment of service connection.

A recent December 2011 rating decision assigned an 80 percent rating for the Veteran's bilateral hearing loss, effective from November 9, 2011 (date of VA medical examination).  As this is less than the maximum rating available for the disability, this case remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the RO did not specifically adjudicate the claim of entitlement to a TDIU below.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As detailed below, the Veteran has indicated he is unable to work due to his service-connected hearing loss, and he satisfies the schedular requirements for consideration of a TDIU.  Therefore, the Board finds that the TDIU issue is properly before it for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in July 2011, at which time it was remanded for further development, to include a new examination of the Veteran's hearing loss and to consider the matter of entitlement to an extraschedular rating in the first instance.  A VA audio examination was accomplished in November 2011, which, as detailed below, the Board finds is adequate for resolution of the schedular rating aspect of this case.  All other development directed regarding this aspect of the Veteran's appeal appears to have been completed.  Therefore, a new remand is not required in order to comply with Stegall v. West, 11 Vet. App. 268 (1998).

As addressed in the REMAND portion of the decision below, the development directed regarding consideration of an extraschedular rating was not accomplished, and, thus, this case must be remanded again pursuant to the holding of Stegall, supra.  The Board also finds that further development is required regarding the TDIU claim.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

As an additional matter, the Board notes that when the case was previously before it in July 2011, it also denied the Veteran's claim of entitlement to service connection for idiopathic pulmonary fibrosis.  Nothing in the record reflects that the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Therefore, the Board no longer has jurisdiction over this issue.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issue(s) adjudicated by this decision have been completed.

2.  Prior to November 9, 2011, the record reflects the Veteran had Level VI hearing for the right ear and Level VII for the left.

3.  For the period from November 9, 2011, the record reflects the Veteran had Level X hearing for both ears.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 30 percent prior to November 9, 2011, for the Veteran's service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.85-4.87; Diagnostic Codes 6100 to 6110 (2011). 

2.  The criteria for a schedular rating in excess of 80 percent for the period from November 9, 2011, for the Veteran's service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.85-4.87; Diagnostic Codes 6100 to 6110 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Inasmuch as the issues of entitlement to an extraschedular rating and TDIU are addressed in the REMAND portion of the decision below, they are not part of the VCAA adjudication that follows.

The Board notes that this appeal is from a disagreement with the initial schedular rating assigned after the establishment of service connection for bilateral hearing loss.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the April 2011 Board hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified any outstanding evidence which reflects symptoms of his hearing loss that is not already demonstrated by the evidence of record.

With respect to the aforementioned April 2011 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, effective August 23, 2011, VA regulations were amended to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only apply to hearings before the agency of original jurisdiction (i.e., the RO in this case) and do not apply to hearings before the Board.  Board hearings are instead governed the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on Board Members to suggest the submission of additional evidence are no longer for application.  See 76 Fed. Reg. 52,572-52,575 (August 23, 2011).  Moreover,  the Board notes that even if the holding of Bryant were applicable to this case, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the April 2011 Board hearing.  

The Board further notes that the Veteran was accorded VA examinations in May 2009 and November 2011 which evaluated the symptomatology of his bilateral hearing loss.  The findings on these examinations are consistent with the treatment records as well as the relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of the schedular rating aspect of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is already in receipt of such "staged" ratings in this case.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Current VA rating criteria for the evaluation of hearing loss disability provide ratings from zero (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests which average pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of hearing impairment applies a rather structured formula which is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

Analysis

In the instant case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Veteran's claims for schedular ratings in excess of 30 percent for his bilateral hearing loss prior to November 9, 2011, nor to a rating in excess of 80 percent thereafter.

The May 2009 VA audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
60
65
80
70
90
76.25
LEFT
65
65
75
80
90
77.5

Speech recognition scores were 84 percent for the right ear, and 76 percent for the left ear. 

As these results are all in excess of 55 decibel for all of the aforementioned frequencies, the Veteran is entitled to consideration of the exceptional patterns of hearing impairment pursuant to 38 C.F.R. § 4.86.  These results correspond to Level III hearing for the right ear and Level V hearing for the left under Table VI.  However, under Table VIa the results correspond to Level VI hearing for the right ear and Level VII for the left.  Therefore, the Table VIa are for application in this case.

Nevertheless, the Table VIa results correspond to the current 30 percent rating under Table VII.

No other audiological results appear to be of record for the period prior to November 9, 2011, which would enable the Board to properly evaluate the appropriate schedular rating.

With regard to the period from November 9, 2011, the Board notes that the VA audio examination conducted on that date revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
80
85
95
105
105+
98
LEFT
85
90
95
100
105
98

Speech recognition scores were 44 percent for both ears.

These results correspond to Level X hearing for both ears under both Table VI and Table VIa.  In turn, these results correspond to the 80 percent schedular rating under Table VII.

No other audiological evaluations appear to be of record for the relevant period which would enable the Board to evaluate the appropriate schedular rating.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the criteria for a schedular rating in excess of 30 percent for his bilateral hearing loss prior to November 9, 2011, nor a rating in excess of 80 percent thereafter.  In making this determination, the Board considered the applicability of "staged" rating(s) to this case, but found no distinctive period(s) where the Veteran met or nearly approximated the schedular criteria in excess of the ratings already in effect.  Therefore, the preponderance of the evidence is against his claims for higher schedular ratings, and they must be denied.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an initial schedular rating in excess of 30 percent for bilateral hearing loss prior to November 9, 2011, is denied.

Entitlement to a schedular rating excess of 80 percent for bilateral hearing loss from November 9, 2011, is denied.


REMAND

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

As noted in the Board's July 2011 remand, the Veteran remarked in his August 2009 Notice of Disagreement that he was terminated from a position in construction management because he was considered a risk due to his hearing loss.  In his January 2010 VA form 9, the Veteran added that in 1992 he was terminated from an office manager position because of his inability to hear clearly on the telephone, and in 2004 he was terminated by Southern Management Group because of his inability to clearly understand instructions given to him by his superiors.  The Veteran's spouse remarked in February 2011 that in the 1980s, the Veteran was terminated form an office manager position because he could not adequately communicate with customers on the phone.  She added that he was terminated from another job because he could not hear properly in meetings or on the phone.  

In light of these statements, the Board directed that, on remand, consideration should be given as to whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321  due to marked interference with employment.  However, a review of the record, to include the December 2011 SSOC, does not reflect that the matter of entitlement to an extraschedular rating was addressed below.  

The Court had held that that "a remand by ... the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  We hold further that a remand by ... the Board imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 271.  Accordingly, the case must be remanded again to ensure the matter of extraschedular rating is considered in the first instance below.

The Board also reiterates, as detailed in the Introduction, that it has determined that the issue of entitlement to a TDIU due to service-connected disability is before it pursuant to the holding of Rice, supra.  As detailed above, the Veteran has indicated that he lost multiple jobs as a result of his service-connected hearing loss.  

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Inasmuch as the Veteran's service-connected hearing loss is currently evaluated as 80 percent disabling, he does satisfy the schedular requirements for consideration of a TDIU.  However, as mentioned in the Introduction, the matter of entitlement to a TDIU was not considered below.  Therefore, the Board concludes that the case must be remanded for the matter to be addressed in the first instance below.

The Board further finds that the Veteran should be provided with adequate notification as to what is necessary to support both an extraschedular rating and TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  Expedited handling is requested.)

1.  The AMC/RO should The AMC/RO should send corrective notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), that provides the necessary notification for claims of entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321 and for entitlement to a TDIU.

2.  After completing any additional development deemed necessary, the AMC/RO should adjudicate in the first instance the issues of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and entitlement to a TDIU.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in December 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


